REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a flexible suit for rehabilitation training, comprising: a first hip joint motion assembly, a first knee joint motion assembly and a first ankle joint motion assembly, wherein a first end of the first knee joint motion assembly is connected with the first hip joint motion assembly, a second end of the first knee joint motion assembly is connected with the first ankle joint motion assembly, the first hip joint motion assembly, the first knee joint motion assembly, and the first ankle joint motion assembly each comprises a flexible assembly, and the first hip joint motion assembly, the first knee joint motion assembly, and the first ankle joint motion assembly are all configured to operate under gas drive, the first knee joint motion assembly comprises: at least two pneumatic drive assemblies respectively located on a first side and a second side of the first knee joint motion assembly, the at least two pneumatic drive assemblies comprise pneumatic flexible drivers, respectively, and are configured to achieve a contractile movement under the gas drive, and the first side and the second side of the first knee joint motion assembly are two sides opposite to each other.
Claims 2, and 5-20 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 21, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a flexible suit for rehabilitation training of a human leg, comprising: a first hip joint motion assembly, a first knee joint motion assembly and a first ankle joint motion assembly, wherein a first end of the first knee joint motion assembly is connected with the first hip joint motion assembly, a second end of the first knee joint motion assembly is connected with the first ankle the first hip joint motion assembly, the first knee joint motion assembly, and the first ankle joint motion assembly each comprises a flexible assembly, and the first hip joint motion assembly, the first knee joint motion assembly, and the first ankle joint motion assembly are all configured to operate under gas drive, the first hip joint motion assembly comprises: at least three pneumatic drive assemblies-6-U.S. Application No: 16/387,633Attorney Docket: 1734-457Response to Office Action dated February 12, 2021 respectively located on a first side, a second side and a third side of the first hip joint motion assembly, first ends of the at least three pneumatic drive assemblies are all hinged to the first knee joint motion assembly by first hinge elements, the at least three pneumatic drive assemblies comprise pneumatic flexible drivers, respectively, and are configured to achieve a contractile movement under the gas drive, the first side of the first hip joint motion assembly and the second side of the first hip joint motion assembly are two sides opposite to each other, and the third side of the first hip joint motion assembly is a side adjacent to both the first side and the second side of the first hip joint motion assembly.  

Regarding claim 22, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a flexible suit for rehabilitation training of a human leg, comprising: a first hip joint motion assembly, a first knee joint motion assembly and a first ankle joint motion assembly, wherein a first end of the first knee joint motion assembly is connected with the first hip joint motion assembly, a second end of the first knee joint motion assembly is connected with the first ankle joint motion assembly, the first hip joint motion assembly, the first knee joint motion assembly, and the first ankle joint motion assembly each comprises a flexible assembly, and the first hip joint motion assembly, the first knee joint motion assembly, and the first ankle joint motion assembly are all configured to operate under gas drive, the first ankle joint motion assembly comprises: at least three pneumatic drive assemblies respectively located on a first side, a second side and a third side of the first ankle joint motion assembly, first ends of the at least three pneumatic drive assemblies are all hinged to the first knee joint motion assembly by third hinge elements, the at least three pneumatic drive assemblies comprise pneumatic flexible drivers, respectively, and are configured to achieve a contractile movement under the gas drive, the first side of the first ankle joint motion assembly and the second side of the first ankle joint motion assembly are two sides opposite to each other, and the third side of the first ankle joint motion assembly is a side adjacent to both the first side and the second side of the first ankle joint motion assembly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ANDREW S LO/Primary Examiner, Art Unit 3784